(!tourt of 1ppsa1s
                     Jilt! tl 1Dtstrirt of (Esxas at 3Untlas
                                       JUDGMENT

THE STATE OF TEXAS, Appellant               Appeal from the County Court at Law of
                                            Collin County, Texas. (Tr.Ct.No. 001-
No. 05-96-01890-CR                V.        83831-94).
                                            Opinion delivered by Justice Whittington,
RONNIE ROBINSON, Appellee                   Justices Maloney and Bridges also
                                             participating.


                                                                          court is
     Based on the Court’s opinion of this date, the judgment of the trial
AFFIRMED




Judgment entered June 25, 1997.

                                                              Vi
                                            A                          4
                                             MARK WHIflINGTO
                                             JESTICE